DETAILED ACTION
This action is responsive to the application No.16/607,754 filed on 10/24/2019.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant's arguments received on 11/11/2021 in which claim 1 is amended, claim 1 is independent claim. Claims 1-18 have been examined and are pending in this application.  
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for AIA  the applicant regards as the invention.
Claim 1 recites limitation of “and one of each of the heat dissipators” in line 8 and 9 which is unclear, because the language "one of" and "each of" is unclear, therefore the claim is indefinite. The language is a contradiction as the two limitations contradict each other. For purposes of examination, the recited limitation is being interpreted as “and each of the heat dissipators” (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over by Dubin (US 2004/0150100 A1; hereinafter ‘Dubin’), in view of Yang (US 2015/0200164 A1; hereinafter ‘Yang’).

Regarding independent claim 1, Dubin’s Fig. 12 discloses an electronic element mounting substrate comprising:
a substrate (40, [0034]) in a quadrangular shape (layer 4 shown an object or structure of quadrangle is a shape with four angles, see Fig. 12), comprising a first main surface (top surface of layer 40) and a second main surface (bottom surface of layer 40) opposite to the first main surface (see Fig. 12); and
heat dissipators (carbon nanotubes 48, [0034]) arrayed and embedded in the substrate (40, see Fig. 12), made of a carbon material (carbon nanotubes is nanoscale hollow tubes composed of carbon atoms) and comprising a third main surface (top surface of carbon nanotube 48) located on the first main surface side (top surface of layer 40) in a thickness direction (vertical direction of 40 and 48) and a fourth main 
metal layer (56, [0034]) located on the first main surface (top surface of layer 40)  
a first edge (the edge on left side of 56) and a second edge (the edge on right side of 56) of each of the metal layers (56) is located outside an outer edge of each of the heat dissipators (see Fig. 12), and
Dubin does not shown
metal layers located on the first main surface and one of each of the heat dissipators are interposed between the metal layers in a longitudinal direction of the substrate in a plan perspective view, wherein 
the heat dissipators have, in the plan perspective view, greater heat conduction in a direction perpendicular to a direction in which the heat dissipators are arrayed than heat conduction in the direction in which the heat dissipators are arrayed greater heat than the heat transfer in the direction of heat dissipator containing the carbon material form in array direction. 
Note: It is inherent base on figure 12 shown carbon nanotubes 48 is considered as heat dissipation connected with heat spreader 62 by the aluminum oxide layer 40 and the indium layer 56 is a heat conduction that spreads heat outward but not sideway because it uses separated wires, therefore the heat is primarily conducted along the wires, not between the wires. 
Basic on application specification paragraph 0003 and 0072 and figure 4B shown the heat dissipator 12 connected with electronic element 2 to transfer the heat from the electronic element 2 is likely to be appropriately transferred in the thickness direction of 
Dubin does not shown
metal layers located on the first main surface and one of each of the heat dissipators are interposed between the metal layers in a longitudinal direction of the substrate in a plan perspective view, wherein 
Yang’s Fig. 8 discloses metal layers (i.e., the catalyst 111 comprises of a material such as Fe, [0030]) located on the first main surface (the top surface of layer 114, [0030]) and one of each of the heat dissipators (CNTs 120) are interposed between the metal layers (i.e., catalyst 111) in a longitudinal direction (i.e., extending in the direction of the length of a thing or running lengthwise) of the substrate (see Fig. 8) in a plan perspective view, 
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Sato to teachings of Dubin such as to replaced plurality catalyst 111 between the CNTs 120 (Yang Fig. 8) of Yang to the metal layer 56 and carbon nanotubes 48 to modified the plurality metal layer form between carbon nanotube 48 (Dubin Fig. 12) of Dubin. One of ordinary skill in the art would have been motivated to make this modification to well-known the catalyst material is used as the metal layer as the reference shows that catalyst material would be a suitable material for that application.    
Regarding claim 2, Dubin’s Fig. 12 discloses the electronic element mounting substrate according to claim 1, wherein
the heat dissipators have, in a longitudinal sectional view in a direction in which the heat dissipators are arrayed, greater heat conduction in the thickness direction than a direction perpendicular to the thickness direction (Note: It is inherent base on application specification paragraph 0003 and 0072 and figure 14 of Yuen reference for reasonable basis such as inherency based on the structural similarity and properties of heat dissipation. Therefore, the heat dissipators have, in a longitudinal sectional view in a direction in which the heat dissipators are arrayed, greater heat conduction in the thickness direction than a direction perpendicular to the thickness direction).
Regarding claim 3, Dubin’s Fig. 12 discloses the electronic element mounting substrate according to claim 1, wherein
the substrate has a rectangular shape (Fig. 12 shown layer 40 is a rectangle is a closed two-dimensional figure with four sides and four corners, and shown that all angles are 90 degrees), and
the heat dissipators (48) are arrayed in a longitudinal direction (across from left to right) of the substrate (40) in a plan view.
Regarding claim 4, Dubin’s Fig. 12 discloses the electronic element mounting substrate according to claim 1, wherein
the third main surface (bottom surface of carbon nanotube 48) of the heat dissipators (48) is exposed to the first main surface side (top surface of layer 40) in a thickness direction of the substrate (see Fig. 12).
Regarding claim 6, Dubin’s Fig. 12 discloses the electronic element mounting substrate according to claim 1, 
an electronic element (integrated circuits 22, [0036]) mounted on a mounting portion of the electronic element mounting substrate (40, [0034]); and
a wiring board or an electronic element housing package (62/66, see Fig. 12) on which the electronic element mounting substrate (40) is mounted.
Regarding claim 7, Dubin’s Fig. 12 discloses an electronic module comprising: the electronic device according to claim 6; and
a module substrate (20, Fig. 12) to which the electronic device (22 is integrated circuits. Therefore, integrated circuits 22 is IC, then it is electronic device) is connected.
Regarding claim 8, Dubin’s Fig. 12 discloses the electronic element mounting substrate according to claim 2, wherein
the substrate (40) has a rectangular shape (Fig. 12 shown layer 40 is a rectangle is a closed two-dimensional figure with four sides and four corners, and shown that all angles are 90 degrees), and
the heat dissipators (48) are arrayed in a longitudinal direction (across from left to right) of the substrate (40) in a plan view.
Regarding claim 9, Dubin’s Fig. 12 discloses the electronic element mounting substrate according to claim 2, wherein
the third main surface (top surface of carbon nanotube 48) of the heat dissipators (48) is exposed to the first main surface side (top surface of layer 40) in a thickness direction of the substrate (see Fig. 12).
Regarding claim 10, Dubin’s Fig. 12 discloses the electronic element mounting substrate according to claim 3, wherein
the third main surface (top surface of carbon nanotube 48) of the heat dissipators (48) is exposed to the first main surface side (top surface of layer 40) in a thickness direction of the substrate (see Fig. 12).
Regarding claim 11, Dubin’s Fig. 12 discloses the electronic element mounting substrate according to claim 8, wherein
the third main surface (bottom surface of carbon nanotube 48) of the heat dissipators (48) is exposed to the first main surface side (top surface of layer 40) in a thickness direction of the substrate (see Fig. 12).
Claims 1-5 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Raravikar (US 2008/0150127 A1; hereinafter ‘Raravikar’), in view of SATO (US 2016/0141222 A1; hereinafter ‘Sato’).
Regarding independent claim 1, Raravikar’s Fig. 5 discloses an electronic element mounting substrate comprising:
a substrate (536, [0027]) in a quadrangular shape (layer 536 shown an object or structure of quadrangle is a shape with four angles, see Fig. 5), comprising a first main surface (top surface of layer 536) and a second main surface (bottom surface of layer 536, where thermal interface material (TIM) 540 forming) opposite to the first main surface (see Fig. 5); and
heat dissipators (539 form from nanotubes 535, [0017 and 0030]) arrayed and embedded in the substrate (536, see Fig. 5), made of a carbon material (the nanotubes are carbon nanotubes, carbon nanotubes is nanoscale tubes like structures that are frequently composed of carbon, [0017 and 0030]) and comprising a third main surface (top surface of carbon nanotube 535) located on the first main surface side (top surface of layer 536) in a thickness direction (vertical direction of 536 and 535) and a fourth main surface (bottom surface of carbon nanotube 535) opposite to the third main surface (top surface of carbon nanotube 535); and
Raravikar does not shown
metal layers located on the first main surface and one of each of the heat dissipators are interposed between the metal layers in a longitudinal direction of the substrate in a plan perspective view, wherein 
a first edge and a second edge of each of the metal layers is located outside an outer edge of each of the heat dissipators, and
the heat dissipators have, in a plan perspective view, greater heat conduction in a direction perpendicular to a direction in which the heat dissipators are arrayed than heat conduction in the direction in which the heat dissipators are arrayed greater heat than the heat transfer in the direction of heat dissipator containing the carbon material form in array direction. 
Note: It is inherent base on figure 5 shown carbon nanotubes 535 is considered as heat dissipation connected with thermal interface material (TIM) 540 is a heat conduction that spreads heat outward but not sideway because it uses separated wires, therefore the heat is primarily conducted along the wires, not between the wires. 
Basic on application specification paragraph 0003 and 0072 and figure 4B shown the heat dissipator 12 connected with electronic element 2 to transfer the heat from the electronic element 2 is likely to be appropriately transferred in the thickness direction of the heat dissipator 12, and the heat transfer in the direction in which the heat dissipators 12 are arrayed can be appropriately suppressed, Raravikar figure 5 shows the same structure having that property and that property as resulting from that structure. Therefore the claim limitation “the heat dissipators have, in a plan perspective view, greater heat conduction in a direction perpendicular to a direction in which the heat dissipators are arrayed than heat conduction in the direction in which the heat dissipators are arrayed” is met (Note: also see support reference Yuen (US 2008/0001284 A1) figure 14).
Raravikar does not shown
metal layers located on the first main surface and one of each of the heat dissipators are interposed between the metal layers in a longitudinal direction of the substrate in a plan perspective view, 
a first edge and a second edge of each of the metal layers is located outside an outer edge of each of the heat dissipators, and
Sato’s Fig. 5B discloses metal layers (i.e., plurality layer with the metal material 15 between CNT 14, [0046-0048]) located on the first main surface (the top surface of a first heat spreader 2, [0049]) and one of each of the heat dissipators (CNT 14) are interposed between the metal layers (i.e., plurality layer with the metal material 15 between CNT 14) in a longitudinal direction (i.e., extending in the direction of the length of a thing or running lengthwise) of the substrate (see Fig. 5B) in a plan perspective view,
a first edge and a second edge of each of the metal layers is located outside an outer edge of each of the heat dissipators, and 
a first edge (the edge on left side of first metal material 15 from left) and a second edge (the edge on right side of last metal material 15 from left) of each of the metal layers (metal material 15) is located outside an outer edge of each of the heat dissipators (see Fig. 5B), and
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Sato to teachings of Dubin such as applied plurality metal layer 15 between the CNT 14 (Sato Fig. 5B) of Sato to the metal layer 56 to modified the plurality metal layer form between carbon nanotube 535 (Raravikar Fig. 5) of Raravikar. One of ordinary skill in the art would have been motivated to make this modification in order to provide a highly reliable electronic device that has very low heat resistance and achieves efficient heat radiation with a relatively simple configuration is fabricated.  
Regarding claim 2, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 1, wherein
the heat dissipators have, in a longitudinal sectional view in a direction in which the heat dissipators are arrayed, greater heat conduction in the thickness direction than a direction perpendicular to the thickness direction (Note: It is inherent base on application specification paragraph 0003 and 0072 and figure 14 of Yuen reference for reasonable basis such as inherency based on the structural similarity and properties of heat dissipation. Therefore, the heat dissipators have, in a longitudinal sectional view in a direction in which the heat dissipators are arrayed, greater heat conduction in the thickness direction than a direction perpendicular to the thickness direction).
Regarding claim 3, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 1, wherein
the substrate (536) has a rectangular shape (Fig. 5 shown layer 536 is a rectangle is a closed two-dimensional figure with four sides and four corners, and shown that all angles are 90 degrees), and
the heat dissipators (carbon nanotubes 535) are arrayed in a longitudinal direction (across from left to right) of the substrate (536) in a plan view.
Regarding claim 4, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 1, wherein
the third main surface (bottom surface of carbon nanotube 535) of the heat dissipators (535) is exposed to the first main surface side (top surface of layer 536) in a thickness direction of the substrate (see Fig. 5).
Regarding claim 5, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 1, wherein
the fourth main surface (surface of 535 contact with top surface of element 540/520, [0027-0028]) of the heat dissipators (535, [0028]) is exposed to the second main surface side (bottom surface of element 536 from top, [0027]) in a thickness (Fig. 5) direction of the substrate (536, [0027]).
Regarding claim 8, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 2, wherein
the substrate (536) has a rectangular shape (Fig. 5 shown layer 536 is a rectangle is a closed two-dimensional figure with four sides and four corners, and shown that all angles are 90 degrees), and
the heat dissipators (carbon nanotubes 535) are arrayed in a longitudinal direction (across from left to right) of the substrate (536) in a plan view.
Regarding claim 9, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 2, wherein
the third main surface (bottom surface of carbon nanotube 535) of the heat dissipators (535) is exposed to the first main surface side (top surface of layer 536) in a thickness direction of the substrate (see Fig. 5).
Regarding claim 10, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 3, wherein
the third main surface (bottom surface of carbon nanotube 535) of the heat dissipators (535) is exposed to the first main surface side (top surface of layer 536) in a thickness direction of the substrate (see Fig. 5).
Regarding claim 11, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 8, wherein
the third main surface (bottom surface of carbon nanotube 535) of the heat dissipators (535) is exposed to the first main surface side (top surface of layer 536) in a thickness direction of the substrate (see Fig. 5).
Regarding claim 12, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 2, wherein
the fourth main surface (surface of 535 contact with top surface of element 540/520, [0027-0028]) of the heat dissipators (535, [0028]) is exposed to the second main surface side (bottom surface of element 536 from top, [0027]) in a thickness (Fig. 5) direction of the substrate (536, [0027]).
Regarding claim 13, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 3, wherein
the fourth main surface (surface of 535 contact with top surface of element 540/520, [0027-0028]) of the heat dissipators (535, [0028]) is exposed to the second main surface side (bottom surface of element 536 from top, [0027]) in a thickness (Fig. 5) direction of the substrate (536, [0027]).
Regarding claim 14, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 8, wherein
the fourth main surface (surface of 535 contact with top surface of element 540/520, [0027-0028]) of the heat dissipators (535, [0028]) is exposed to the second main surface side (bottom surface of element 536 from top, [0027]) in a thickness (Fig. 5) direction of the substrate (536, [0027]).
Regarding claim 15, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 4, wherein
the fourth main surface (surface of 535 contact with top surface of element 540/520, [0027-0028]) of the heat dissipators (535, [0028]) is exposed to the second main surface side (bottom surface of element 536 from top, [0027]) in a thickness (Fig. 5) direction of the substrate (536, [0027]).
Regarding claim 16, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 9, wherein
the fourth main surface (surface of 535 contact with top surface of element 540/520, [0027-0028]) of the heat dissipators (535, [0028]) is exposed to the second main surface side (bottom surface of element 536 from top, [0027]) in a thickness (Fig. 5) direction of the substrate (536, [0027]).
Regarding claim 17, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 10, wherein
the fourth main surface (surface of 535 contact with top surface of element 540/520, [0027-0028]) of the heat dissipators (535, [0028]) is exposed to the second main surface side (bottom surface of element 536 from top, [0027]) in a thickness (Fig. 5) direction of the substrate (536, [0027]).
Regarding claim 18, Raravikar’s Fig. 5 discloses the electronic element mounting substrate according to claim 11, wherein
the fourth main surface (surface of 535 contact with top surface of element 540/520, [0027-0028]) of the heat dissipators (535, [0028]) is exposed to the second main surface side (bottom surface of element 536 from top, [0027]) in a thickness (Fig. 5) direction of the substrate (536, [0027]).
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because a new reference (Yang figures. 8) combination with prior art of record have been applied to remedy any argued deficiencies

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                          
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815